*955ORDER
The petitioner, a member of the Rhode Island Bar, has filed a petition for writ of certiorari with this court containing various requests for relief in respect to a complaint presently pending against him with this court’s Chief Disciplinary Counsel.
After carefully considering the petition, and the memoranda of all parties, we hereby direct that the following order shall enter:
(1) The petition for writ of certiorari is denied, because there is no ruling or decision of any tribunal or body to be reviewed.
(2) This denial of the petition for cer-tiorari is without prejudice to petitioner’s right to submit to the Disciplinary Board his request for a public hearing on the pending complaint, he having waived the protection of the confidentiality provision of Rule 42-21.